             Case 1:21-cr-00034-CRC Document 35 Filed 07/14/21 Page 1 of 2

                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


United States

v.
                                               CASE NO: 1:21-mj-00034-CRC
Thomas Robertson




           DEFENSE SUPPLEMENTAL BRIEF IN SUPPORT OF ITS OPPOSITION
                      MOTION TO REVOKE RELEASE ORDER

                The Defense submits this supplemental brief to respond to the

       Government’s supplemental brief. The M228 Fuzes shown identified in their

       motion is a practice grenade fuze. It is used to simulate a grenade. Furthermore,

       this was used as a training device but is not a real grenade. There is a hole at the

       bottom and the top. Under information and belief, the light blue color and the

       whole at the bottom let the person know it is not real1.

                The Defense also submits the affidavit of Hunter Robertson (See

       attached) regarding the possession of the M4 rifle recovered from his home.

                Finally, Mr. Robertson is amenable to house arrest or GPS monitoring. He

       has never missed a check in appointment with his pretrial services officer and

       followed all the rules of his pretrial services officer. He turned himself when his

       pretrial services officer requested him to do so.




       1 https://www.youtube.com/watch?v=ujv1DcZD40I
Case 1:21-cr-00034-CRC Document 35 Filed 07/14/21 Page 2 of 2

                                    Respectfully submitted
                                    Rollins and Chan Law Firm




                                    By: /s/ Mark Rollins
                                    DC Bar Number: 453638
                                    419 7th Street, NW
                                    Suite 405
                                    Washington, DC 20004
                                    202-455-5610
                                    Mark@rollinsandchan.com
